          21-03009-hcm
El Paso County - County CourtDoc#1-64
                              at Law 6   Filed 05/03/21 Entered 05/03/21 19:21:25 Exhibit
                                                                                     FiledTab  61 Pg10:48
                                                                                           2/10/2021  1 of AM
                                                           1                                  Norma Favela Barceleau
                                                                                                          District Clerk
                                                                                                       El Paso County
                                                                                                       2020DCV0914
